DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-7, 10-13, 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 2-7, 10-13, 15 and 16 is because the cited prior art does not teach an advancement direction calculation device, method or non-transitory computer readable medium that includes specifying, on the basis of the change of the vertical component of the acceleration a first time point at which one foot of the user lands and a second time point at which another foot of the user takes off, and specifies a period from the specified first time point to the specified second time point as the stable deceleration period.  It is further noted that in Applicant remarks submitted on the 29 June 2021 on page 6, that Applicant does not concede to the correctness of the Examiner’s claim interpretation as invoking 35 U.S.C. 112(f).  However, Applicant has not amended the claim limitations(s) to avoid them being interpreted under 35 U.S.C. 112(f) or presented a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) as suggested in the previous Office Action and in the MPEP 2181 Section VI.  Therefore, the claims are interpreted as discussed in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANUEL L BARBEE/Primary Examiner, Art Unit 2864